 

Vu e2yi2uev Ug.uU.£/ alll

UNITED STATES BANKRUPTCY COURT
DISTRICT OF ALASKA
ANCHORAGE DIVISION
IN RE: CHAPTER 11

Alaska Urological Institute, P.C.

DEBTOR(S) CASE NO

LIST OF EQUITY SECURITY HOLDERS

 

 

 

Registered Name offHolder of Security —=S*~*«~S OF Security| Number
Last Known Address orPlaceofBusiness = =f ss

 

 

 

 

Robert Allen, Jr.

188 W Northern Lights Blvd.
Suite 800

Anchorage, AK 99503

William Clark 50%
188 W Northern Lights Bivd

Suite 800

Anchorage, AK 99503

DECLARATION UNDER PENALTY OF PERJURY
ON BEHALF OF A CORPORATION OR PARTNERSHIP

|, the President, Shareholder of the Corporation
named as the debtor in this case, declare under penalty of perjury that { have read the foregoing list and that it is true and correct to the

best of my information and belief.
. Af)
WL 0G
TUL
- . ia

Date:_ 3/25/2020 Signature:_/s/ William R. Clark
William R. Clark
President, Shareholder

 
